UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK _ Attorney: THE MARKS LAW FIRM, P.C.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED
Plaintiff(s)
Index # 21-CV-764 NGG-PK
- against -

Purchased February 12, 2021
AMERICAN TOMBOW, INC.

Defendant(s)
AFFIDAVIT OF COMPLIANCE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK,

That on February 25, 2021 at 09:00 AM at

SECRETARY OF STATE
ALBANY NY

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT, CIVIL COVER SHEET on AMERICAN TOMBOW,
INC. therein named,

SECRETARY a Foreign corporation by delivering thereat one true copy to SUE ZOUKY, LEGAL CLERK personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said Defendant and knew
said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 307 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 65 5'2 130

 

 

 

 

 

 

 

 

Envelope nor return receipt was returned by the Post Office. An online tracking inquiry was conducted for the
whereabouts of the envelope/return receipt. Attached is the Printout from the usps website showing the envelope was
delivered.

Also mailed a notice that the N. Y. Secretary of State was served with the legal documents herein described and
tendered the statutory fee.

-2021 <<

fa

 

RALPH J MULLEN VINETTA BREWER
Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. 01MU6238632 No, 01BR4949206
Qualified in Queens County Qualified in Bronx County
pires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 759698

  

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
